Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Response to Arguments
Applicant’s amendments, filed 05/05/2021 have been entered and fully considered. However, applicant's arguments filed 05/05/2021 have been fully considered but they are not persuasive.
Firstly, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “Each document flow can be associated with one or more DocTrans modules 810, such as modules 810a and 810b. The DocTrans modules receive the documents from the queue via the document flows”, “document flow is a component of a document server that manages the processing of one or more documents or document types”, "a document flow can retrieve a document from the queue and provide the retrieved document to the associated DocTrans module for processing” and “describing a document flow invoking a routine to retrieve a document from the document queue and provide the document to a transport module associated with the document flow that invoked the routine” and “Document flows can be allocated to handle the incoming documents based on resources” and “configurable queue processor can create document flows based on resource utilization”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

In reply, examiner asserts that Bennett successfully teaches that several transport application 308 with plurality of transport objects is implemented, plus, the selected work item from work queue is associated with corresponding transport objects directed towards transport application, wherein third module with fourth module performs resource allocation in the server by assigning type of work based on availability - meaning low load on the server and that server’s utilization rate is comparatively low compared to number of documents which are retrieved and processed by transport modules, plus, the selected work item from work queue is associated with transport objects and then are processed by the associated transport modules, moreover, whichever work item is selected from the work queue, based on that the it is associated with transport object(s) of that corresponding document.
Applicant further argues that work item is not document flow. Therefore, work item can’t be allocated based on resource utilization of the server.
In reply, examiner asserts that claim(s) do not positively recite the concrete definition of what a document flow can be and can’t be? Also, document flow is basically a workflow similar to work item which needs to be allocated as a task to the appropriate module for processing. Therefore, work item is essentially like a flow which needs to be assigned based on server’s availability (low utilization).
Since rest of the arguments are related to alleging how transport clients and rendering objects are not document flows and asserting language which is not positively 
Double Patenting
Applicant appears to simply have not given any address to the previously made double patenting rejection(s) in the last office action, therefore they are being repeated and are still valid.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to:
www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 8,823,976. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are just a different combination of the dependent claim of the patent with slightly different wording as can be seen from the comparison table below where claims of instant application appear to be broader version of the patented application. 
The patent broadly refers to queuing a document with allocating, deallocating flows in server based on its utilization and associating a particular document flow with a particular transport module based on document type, whereas the instant application 
 Furthermore, the limitations in instant application such as assigning of a first flow to first transport module and providing documents to it and applying rules for routing is similar to having a first transport modules processing the first document with first allocated document transmission flows as defined in the parent application.  The instant application refers to it as being different for utilizing a different communications such as receiving documents at fax server such as fax document processing and transmission. However, the parent containing different document flows corresponding to the different document types to include having a fax server instead of document server to receive fax documents and performing fax processing for fax documents would be obvious to one with ordinary skill as an extension of the instant application as a benefit to be able to utilize processing of different document types such as fax per se as taught by Bennett.
Moreover, as can be seen from table below that claim 1 of patent application includes a first allocated document processing flow associated with a first document transport module of the one or more document transport modules; and retrieving the first allocated document processing and provide to the first document transport module associated with the first allocated document processing. 
However, it would have been obvious to one with ordinary skill in the art to have a particular transport module out of plurality of transport modules to process document flow of certain types such as fax documents receive at fax server and associate a certain transport type with a certain fax document flow such as fax as taught by Bennett.
In regards to claims 1-23 of the instant application and in comparison to claims 1-14 of ‘976: 
16/806422
8,823,976
13. A method comprising: in an environment that comprises a facsimile server and a plurality of document transport modules: implementing a document queue; placing documents received at the facsimile server in the document queue;
 allocating document flows based on a resource utilization of the facsimile server to create a set of allocated document flows, each document flow in set of allocated document flows associated with at least one document transport module from the plurality of document transport modules; 
retrieving a first document from the document queue using a first document flow from the set of allocated document flows and providing the first document to 
and signaling the first document transport module to send the first document, wherein the first document transport module is responsive to the signal to apply rules to route the first document to a first target selected from a plurality of targets, the plurality of targets including a plurality of transports.
15. The method of claim 14, wherein the first document is of a document type and is assigned to the first document flow based on the document type of the first document. 
16. The method of claim 14, wherein the first document has associated metadata and is assigned to the first document flow based on the associated metadata. 
21. The method of claim 20, wherein the plurality of targets includes a second document transport module.
18. The method of claim 13, wherein the first document has associated metadata and the first document flow is configured to retrieve the first document from the document queue based on the associated metadata. 
 


14. The method of claim 13, further comprising assigning the first document from the document queue to the first document flow from the set of allocated document flows based on a document property of the first document. 

17. The method of claim 13, wherein the first document is of a document type and the first document flow is configured to retrieve the first document from the document queue 
22. The method of claim 13, further comprising changing a number of allocated document flows in the set of allocated document flows based on the resource utilization of the facsimile server. 

23. The method of claim 13, further comprising dynamically reconfiguring the first document flow from handling documents having a first property to handle documents having a second property.
 1. A method of queuing a document for processing, comprising: allocating or deallocating document processing and transmission flows in a document server, 
wherein the document processing and transmission flows are configured to manage processing of one or more documents or document types,
 the allocating or deallocating being based on a document server's resource utilization, wherein a configurable queue processor performs the allocating or deallocating; 
associating each of the allocated document processing and transmission flows with one or more document transport modules of a plurality of document transport modules,

wherein each document transport module of the plurality of document transport modules transports content and related metadata across the network environment based on a document type or a transport type,
 wherein a first allocated document processing and transmission flow is associated with a first document transport module of the one or more document transport modules; 
receiving a document at the document server; placing the document in a document queue; 
retrieving, by the first allocated document processing and transmission flow, the document from the document queue; 





7. The method according to claim 1, further comprising assigning the document to the first document processing and transmission flow based on at least one of the document's properties.


8. The method according to claim 1, further comprising retrieving the document from the document queue based on the first allocated document processing and transmission flow's configuration.


5. The method according to claim 4, wherein the document processing and transmission flows are not efficiently allocated, further comprising increasing or decreasing a number of document processing and transmission flows.

2. The method according to claim 1, further comprising dynamically reconfiguring one or more document processing and transmission flows, wherein the configurable queue processor performs the dynamically reconfiguring.


Instant claims 1-7 and 10-12 are the computer-readable medium claims and are analogous to claims 9-14 of the issued patent and therefore similarly rejected by under the Double Patenting doctrine. The examiner additionally notes that the claims 8-9 and 19-20 of the instant application are obvious variants of the double patenting rejection stated above.

Claims 1-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8-20 of U.S. Patent No. 10,594,822. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are just a different combination of the dependent claim of the patent with slightly different wording as can be seen from the comparison table below where claims of instant application appear to be broader version of the patented application. 
The patent broadly refers to queuing a document with allocating, deallocating flows in server and specifically associating a particular document flow with a particular transport module based on document type, whereas the instant application refers to receiving documents at fax server, placing them in a queue and allocating server’s flows based on its utilization and then and associating a particular document flow with a particular transport module and apply set rules.
 Furthermore, the limitations in instant application such as assigning of a first flow to first transport module and providing documents to it and applying rules for routing is similar to having a first transport modules specifically processing the assigned first document with first allocated document transmission flows as defined in the parent application.  The instant application refers to it as being different for utilizing a different communications such as receiving at fax server a fax document processing and transmission. However, the parent containing different document flows corresponding to the different document types and assigning specific document flows to specific transports based on document types to include fax documents as specific document type and assigning specific fax transport to perform corresponding fax processing for fax 
Moreover, as can be seen from table below that claim 1 of patent application includes a first allocated document processing flow associated with a first document transport module of the one or more document transport modules; and retrieving the first allocated document processing and provide to the first document transport module associated with the first allocated document processing. However, it would have been obvious to one with ordinary skill in the art to have a particular transport module out of plurality of transport modules to process document flow of certain types such as fax and associate a certain fax transport type with a certain fax document flow as taught by Bennett.
In regards to claims 1-23 of the instant application and in comparison to claims 8-20 of ‘822: 
16/806422
10,594,822
13. A method comprising: in an environment that comprises a facsimile server and a plurality of document transport modules: implementing a document queue;
 placing documents received at the facsimile server in the document queue;

retrieving a first document from the document queue using a first document flow from the set of allocated document flows and providing the first document to a first document transport module associated with the first document flow; 
and signaling the first document transport module to send the first document, wherein the first document transport module is responsive to the signal to apply rules to route the first document to a first target selected from a plurality of targets, the plurality of targets including a plurality of transports.
21. The method of claim 20, wherein the plurality of targets includes a second document transport module. 
























14. The method of claim 13, further comprising assigning the first document from the document queue to the first document flow from the set of allocated document flows based on a document property of the first document. 

15. The method of claim 14, wherein the first document is of a document type and is assigned to the first document flow based on the document type of the first document. 
16. The method of claim 14, wherein the first document has associated metadata and is assigned to the first document flow based on the associated metadata. 

17. The method of claim 13, wherein the first document is of a document type and the first document flow is configured to retrieve the first document from the document queue based on the document type of the first document. 
18. The method of claim 13, wherein the first document has associated metadata and the first document flow is configured to retrieve the first document from the document queue based on the associated metadata. 

22. The method of claim 13, further comprising changing a number of allocated document flows in the set of allocated document flows based on the resource utilization of the facsimile server. 

23. The method of claim 13, further comprising dynamically reconfiguring the first document flow from handling documents having a first property to handle documents having a second property.
15. A method, comprising: at a document server having a configurable queue processor, allocating or deallocating document processing and transmission flows in the document server by the configurable queue processor of the document server, 

and assigning, by the document server, each of the allocated document processing and transmission flows to one or more corresponding document transport modules of a plurality of document transport modules, 
the one or more corresponding document transport modules operating independently of each other in a distributed manner across a network environment,
 wherein assigning the each of the allocated document processing and transmission flows comprises specifically assigning a first allocated document processing and transmission flow to a 
wherein each document transport module of the plurality of document transport modules transports content and related metadata across the network environment based on a document type or a transport type; 
and wherein after the specifically assigning, the assigned first allocated document processing and transmission flow retrieves a document that was received at the document server and queued in a document queue from the document queue and provides the retrieved document to the particular first document transport module for processing, 
wherein the retrieved document is of the one or more corresponding documents or document types which the assigned first allocated document 

16. The method according to claim 15, wherein the document in the document queue was assigned for processing to the assigned first allocated document processing and transmission flow based on properties of the document.

17. The method according to claim 15, wherein the document in the document queue has a set of metadata or properties and wherein the assigned first allocated document processing and transmission flow retrieves the document from the document queue based on an indication of the set of metadata or properties.




18. The method according to claim 17, wherein the indication of the set of metadata or properties is included in a configuration of the assigned first allocated document processing and transmission flow.







20. The method according to claim 15, wherein the configurable queue processor is operable to change a number of the document processing and transmission flows in the document server.

 19. The method according to claim 15, wherein documents in the document 


Instant claims 1-7 and 10-12 are the computer-readable medium claims and are analogous to claims 8-14 of the issued patent and therefore similarly rejected by under the Double Patenting doctrine. The examiner additionally notes that the claims 8-9 and 19-20 of the instant application are obvious variants of the double patenting rejection stated above.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject 

Claims 1-23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bennett, US 2002/0049767 in view of Klassen et al., US 2007/0112915 further in view of Schaeffer, US 2004/0105122.
Regarding claim 1, Bennett discloses a computer program product comprising a non-transitory computer-readable medium storing a set of computer-executable instructions executable (Bennett discloses a computer-readable storage medium storing instructions for executing program at paragraph 29)
 to process documents received at a facsimile server (server 106 communicating with plurality of transport objects which are associated with each type of document such as one for fax, one for email which are received as part of request in relation to the server that handles the resource as required, paragraphs 39-40) in an environment (network environment as shown in fig. 1) (paragraphs 39-40)
 that comprises the facsimile server (server 102 with server 106, paragraph 39, server 106 operates as facsimile server) 
and a plurality of document transport modules (plurality of transport objects are associated with each type of document such as one for fax, one for email and so on in relation to the server that handles the resource as required, paragraphs 63, 39-40), 
the set of computer-executable instructions comprising instructions for: implementing a document queue (work queue 810, paragraphs 40, 58) (also see work queue handled by the server, paragraphs 65-70); 
server 102 as shown in fig. 1)  in the document queue (several transport application 308 with plurality of transport objects is implemented, plus, the selected work item from work queue is associated with corresponding transport objects directed towards transport application, paragraphs 58, 62-63, 78, claims 16-17);
 allocating document flows based on a resource utilization of the facsimile server to create a set of allocated document flows (paragraph 63, 70, claim 17, note that third module with fourth module performs resource allocation in the server by assigning type of work based on availability), each document flow in set of allocated document flows associated with at least one document transport module from the plurality of document transport modules (paragraphs 58, 68-70, 78, claims 16-17, documents are retrieved and processed by transport modules, plus, the selected work item from work queue is associated with transport objects); 
retrieving a first document from the document queue using a first document flow from the set of allocated document flows and providing the first document to a first document transport module associated with the first document flow (paragraphs 58, 68-70, 78, claims 16-17, above corresponding document(s) is/are retrieved and processed by the associated transport modules, moreover, whichever work item is selected from the work queue, based on that the it is associated with transport object(s) of that corresponding document);
 wherein apply rules to route the first document to a first target selected from a plurality of targets, the plurality of targets including a plurality of transports (whichever work item is selected from the work queue, based on that the it is associated with transport object(s) of that corresponding document as selected by server for performing those tasks, paragraphs 68-70). 
Bennett fails to explicitly disclose signaling the first document transport module to send the first document, wherein the first document transport module is responsive to the signal to apply rules to route the first document to a first target selected from a plurality of targets, the plurality of targets including a plurality of transports. 
However, Klassen teaches associating each of allocated document processing and transmission flows (messaging flows/modules) with one or more document transport modules of the plurality of document transport modules (transport dependent processing in which each messaging flow is associated with one or the other messaging transport module, paragraphs 50-54)
 and  to apply rules to route the first document to a first target selected from a plurality of targets, the plurality of targets including a plurality of transports (transport dependent processing is explained where it is established based on the content/fashion  received of the message that whether it’s a normal message requiring normal message transport associations by one of the corresponding transport modules such as 34, 36 or 38, respectively depending upon the message type as to which ever transport module is most suited OR for example, if it’s not a normal message and which requires combination of transport module associations with varied processing’s, in which, for example, messaging module operated in conjunction with other modules to enable multiple message transport required for not-normal message type, paragraphs 50-54. Thus, one of the transport module of plurality of modules be associated or combination of modules be associated with each of the document flow(s) as to whichever provides the most suited processing of the document message at hand).
It would have been advantageous to modify automated document delivery system as taught by Bennett to include transport dependent processing techniques as taught by Klassen. The motivation for the skilled artisan in doing so is to be able efficiently and correctly “determine whether any of the plurality of message transports is available, to select one of the available message transports where any of the plurality of message transports is available, and to send an outgoing message from the communication device using the selected message transport" as taught by Klassen at paragraph 6. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filling time of the invention to combine Bennett with Klassen to reach the aforementioned advantage.
Bennett and Klassen fail to explicitly teach signaling the first document transport module to send the first document, wherein the first document transport module is responsive to the signal to apply rules to route the first document.
However, Schaeffer teaches signaling the first document transport module to send the first document, wherein the first document transport module is responsive to the signal to apply rules to route the first document (note that of a particular transport is chosen/associated for processing a flow for a particular document type out of a plurality of transport modules, that provides the best optimized processing for that particular document type with particular data format for routing/receiving, see paragraph 17, claims 3, 19).

Regarding claim 2, Bennett further discloses assigning the first document from the document queue to the first document flow from the set of allocated document flows based on a document property of the first document (Bennett, paragraphs 63, 70, claim 17, several transport application 308 with plurality of transport objects is implemented, plus, the selected work item from work queue is associated with transport objects). 
Regarding claim 3, Combination of Bennett, Klassen and Schaeffer  further teaches wherein the first document is of a document type and wherein the set of computer-executable instructions comprises instructions for assigning the first document to the first document flow based on the document type of the first document (Schaeffer, note that of a particular transport is chosen/associated for processing a flow for a particular document type out of a plurality of transport modules, that provides the best optimized processing for that particular document type with particular data format for routing/receiving, see paragraph 17, claims 3, 19). 

Regarding claim 4, Bennett further teaches wherein the first document has associated metadata and wherein the set of computer-executable instructions comprises instructions for assigning the first document to the first document flow based on the associated metadata (Bennett, paragraphs 62, claim 17, documents are retrieved and processed by transport modules with property and metadata as described in paragraph 78 being included in document processing).
Regarding claim 5, Bennett further teaches providing a configuration for the first document flow, the configuration of the first document flow including an indication of a document property (Bennett, paragraphs 62, claim 17, documents are retrieved and processed by transport modules with property and metadata as described in paragraph 78 being included in document processing).
Regarding claim 6 Combination of Bennett with Klassen further teaches wherein the first document is of a document type and the document property comprises the transport dependent processing is explained where it is established based on the content/fashion  received of the message that whether it’s a normal message requiring normal message transport associations by one of the corresponding transport modules such as 34, 36 or 38, respectively depending upon the message type as to which ever transport module is most suited OR for example, if it’s not a normal message and which requires combination of transport module associations with varied processing’s, in which, for example, messaging module operated in conjunction with other modules to enable multiple message transport required for not-normal message type, paragraphs 50-54. Thus, one of the transport module of plurality of modules be associated or combination of modules be associated with each of the document flow(s) as to whichever provides the most suited processing of the document message at hand).
It would have been advantageous to modify automated document delivery system as taught by Bennett to include transport dependent processing techniques as taught by Klassen. The motivation for the skilled artisan in doing so is to be able efficiently and correctly “determine whether any of the plurality of message transports is available, to select one of the available message transports where any of the plurality of message transports is available, and to send an outgoing message from the communication device using the selected message transport" as taught by Klassen at paragraph 6. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filling time of the invention to combine Bennett with Klassen to reach the aforementioned advantage.
paragraphs 62-63, claims 16-17, documents are retrieved and processed by transport modules with property and metadata as described in paragraph 78 being included in document processing). 
	Regarding claim 8, Bennett further teaches wherein the documents received by the facsimile server, including the first document, are facsimile documents (Bennett, paragraphs 63, 70-71, claims 16-17, several transport application 308 with plurality of transport objects is implemented, plus, the selected work item from work queue is associated with transport objects further note that each transport object 804 includes a driver adapted for a particular type of delivery technology such as fax. The system handles fax documents and associated transports and if a different fax server is added to the system, a fax driver associated will handle the fax document and transport will handle the associated document type). 
Regarding claim 9, Bennett further teaches wherein the plurality of transports comprises a facsimile transport (Bennett, paragraphs 63, 70-71, claims 16-17, several transport application 308 with plurality of transport objects is implemented, plus, the selected work item from work queue is associated with transport objects further note that each transport object 804 includes a driver adapted for a particular type of delivery technology such as fax. The system handles fax documents and associated transports and if a different fax server is added to the system, a fax driver associated will handle the fax document and transport will handle the associated document type). 
paragraphs 63, and 70, plurality of transports). 
Regarding claim 11, Bennett further teaches changing a number of allocated document flows in the set of allocated document flows based on the resource utilization of the facsimile server (Bennett, paragraph 63, 70, claim 17, note that third module with fourth module performs resource allocation in the server by assigning type of work based on availability). 
Regarding claim 12, Bennett further teaches configuring the first document flow to handle documents having a first property and dynamically reconfiguring the first document flow to handle documents having a second property (Bennett, paragraphs 62-63, 70, 78, several transport application 308 with plurality of transport objects is implemented, plus, the selected work item from work queue is associated with transport objects further note that each transport object 804 includes a driver adapted for a particular type of delivery technology, which could be re-used and also allows new objects to be easily written for new methods of content delivery, i.e., dynamic reconfiguration, in terms of, for example, new or multiple drivers can be written to be to take advantage of technology that was not in existence when the other objects 812, 808 were created. Thus, if a different fax server is added to the system, a driver is all that needs to be written, and the system 100 will be fully operational). 
Regarding claim 13, claim 13 recites similar features, as claim 1, except claim 13 is a method claim. Thus, arguments made for claim 1 are applicable for claim 13.

Regarding claim 15, claim 15 recites similar features, as claim 3, except claim 15 is a method claim. Thus, arguments made for claim 3 are applicable for claim 15.
Regarding claim 16, claim 16 recites similar features, as claim 4, except claim 16 is a method claim. Thus, arguments made for claim 4 are applicable for claim 16.
Regarding claim 17, claim 17 recites similar features, as claim 6, except claim 17 is a method claim. Thus, arguments made for claim 6 are applicable for claim 17.
Regarding claim 18, claim 18 recites similar features, as claim 7, except claim 18 is a method claim. Thus, arguments made for claim 7 are applicable for claim 18.
Regarding claim 19, claim 19 recites similar features, as claim 8, except claim 19 is a method claim. Thus, arguments made for claim 8 are applicable for claim 19.
Regarding claim 20, claim 20 recites similar features, as claim 9, except claim 20 is a method claim. Thus, arguments made for claim 9 are applicable for claim 20.
Regarding claim 21, claim 21 recites similar features, as claim 10, except claim 21 is a method claim. Thus, arguments made for claim 10 are applicable for claim 21.
Regarding claim 22, claim 22 recites similar features, as claim 11, except claim 22 is a method claim. Thus, arguments made for claim 11 are applicable for claim 22.
Regarding claim 23, claim 23 recites similar features, as claim 12, except claim 23 is a method claim. Thus, arguments made for claim 12 are applicable for claim 23.
Allowable Subject Matter
Claims 24-25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  cited prior arts do not explicitly teach that the wherein allocating the document flows based on the resource utilization of the facsimile server to create the set of allocated document flows comprises increasing a number of document flows that manage processing of documents from the document queue as recited in claim 24.
Claim 25 recites similar features as claim 24.  
Conclusion           
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
                                                                                                                  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAWANDEEP DHINGRA whose telephone number is (571)270-1231.  The examiner can normally be reached on 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 5712723021.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PAWAN DHINGRA/Examiner, Art Unit 2672 

/MOHAMMAD H GHAYOUR/Supervisory Patent Examiner, Art Unit 2672